Citation Nr: 1229241	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  03-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE


Entitlement to service connection for a neuropsychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), claimed as secondary to vestibular neuropathy. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By that rating action, the RO, in part, denied service connection for a neuropsychiatric disability, to include major depression.  The Veteran appealed the RO's July 2002 rating action to the Board. 

In an April 2010 decision, the Board recharacterized the issue on appeal as entitlement to service connection for a neuropsychiatric disorder, to include depression and PTSD, pursuant to the United States Court of Appeals for Veterans Claim's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At that time, the Board also remanded the claim to the RO for additional development, to include, but not limited to, scheduling the Veteran for a VA examination to determine if the Veteran's neuropsychiatric disorder had been aggravated by his service-connected vestibular neuropathy.  A VA psychiatrist examined the Veteran in May 2010.  The VA psychiatrist provided a supplemental opinion in April 2012.  Copies of the May 2010 and April 2012 VA examination report and addendum, respectively, have been associated with the claims file.  The case has returned to the Board for appellate consideration. 


FINDING OF FACT

The evidence shows that the Veteran has a neuropsychiatric disorder, to include depression and PTSD, that has been aggravated by his service-connected vestibular neuropathy.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his neuropsychiatric disorder, to include depression and PTSD, is aggravated by his service-connected vestibular neuropathy.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (2011)(implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the Court's decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  To the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required. 

III. Merits Analysis 

The Veteran claims entitlement to service connection for a neuropsychiatric disorder, to include depression and PTSD, that is secondary to his service-connected vestibular neuropathy.

The Veteran contends that he has depression as a result of symptoms associated with his service-connected vestibular neuropathy, such as constant vomiting and nausea.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310 (which was revised effective in October 2006), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  In the present case, however, the Veteran's claim for service connection pre-dated the 2006 change in the regulation by a number of years.  As the change is more restrictive, the Board will apply to this Veteran's case the regulation as in effect prior to the change.

The Board finds that with resolution of the benefit of the doubt in the Veteran's favor, that his neuropsychiatric disorder, to include PTSD and depression, has been aggravated by his service-connected vestibular neuropathy.  VA examined the Veteran in October 2002.  At that time, the examining physician diagnosed him with major depression, recurrent, severe, secondary to PTSD, and PTSD.  The examiner opined that major depression and PTSD were not "proximately due to vestibular neuropathy".  In April 2010, the Board remanded the Veteran's claim to have a VA examiner provide an opinion as whether any current psychiatric disorder has been aggravated by (italics added for emphasis) the Veteran's service-connected vestibular neuropathy, pursuant to 38 C.F.R. § 3.310(a).  This examination was provided in May 2010. 



After a mental status evaluation of the Veteran in May 2010, the VA psychiatrist opined:
" It is at least as likely as not that his Depressive Disorder is aggravated by his vestibular neuropathy, as this has been his ongoing complaint (for years), and he says it is very difficult to deal with the chronic dizziness, hard to accept and very frustrating that he cannot do even the typical daily activities of living due to this illness.  He says he has lost friends because he is so limited by what he can do now-very difficult to keep up with people when he does not feel like going anywhere very often and is not really supposed to be driving anyway due to the poor eyesight and balance.  

He admits that his mood was depressed and his sleep was disturbed (he gives some symptoms typical of PTSD that include nightmares and intrusive thoughts as well as suspiciousness of the governments' intentions and anger control problems) prior to the time of the vestibular disease and diagnosis.  However, he states a definite worsening in his depressed mood, sleep, motivation, concentration, and interests since the onset of this vestibular problem, and the MHC treatment records have supported this in the documentation.  Despite numerous trials of psychotropic medications in the past, Veteran has not had a remission of his depression and says that he is currently doing the best he has done on any of the meds." 

The May 2010 VA psychiatrist indicated that because of frequent nausea and intractable vomiting, the Veteran's service-connected vestibular neuropathy sometimes prevented him from being able to stick with a regular [psychiatric] medication regime. 

In April 2012, the Appeals Management Center (AMC) returned the claims files to the May 2010 VA psychiatrist to have her augment her opinion.  The AMC requested that the May 2010 psychiatrist provide an opinion that addressed whether or not the Veteran's depressive disorder was aggravated to a degree beyond its natural progression by the service-connected vestibular neuropathy.  The AMC also requested that the VA psychiatrist describe the baseline and increased manifestations of the Veteran's depressive disorder.  (See April 2012 Not-Ready-To-Rate report).  

In April 2012, the VA psychiatrist provided a supplemental opinion to her May 2010 report.  In the April 2012 report, the VA psychiatrist changed her opinion and stated, "It is LESS LIKELY AS NOT that this veteran's depressive disorder condition was "'aggravated to a degree beyond the natural progression of the disease by the service-connected vestibular neuropathy.'"  However, in formulating her reasoning for this opinion, the VA psychiatrist indicated that the remote, as well as current medical records, showed that his mental health condition was a complicated one prior to the onset of his vestibular neuropathy.  Thus, the reasoning that the VA psychiatrist used in determining that the Veteran's depressive disorder had not been aggravated beyond its natural progression by the service-connected vestibular neuropathy was one of causation--that it had its onset prior to the service-connected disability-not aggravation.  Alternatively, she did not adequately differentiate the level(s) of impairment prior to the development of vestibular neuropathy from that since the diagnosis and support her conclusion of no aggravation.  At the close of the April 2012 VA examination, the VA psychiatrist found the Veteran to demonstrate symptoms of a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  She maintained that depression (in the general population) could be usually well-controlled with medication and/or therapy.  

The Board finds that the only opinion that adequately addresses the aggravation (italics added for emphasis) component of the Veteran's secondary service connection claim is the VA psychiatrist's May 2010 opinion that "It is at least as likely as not that his Depressive Disorder is aggravated by his vestibular neuropathy."  Although this same VA psychiatrist reversed her opinion in April 2012, wherein she concluded that "It is LESS LIKELY AS NOT that this veteran's depressive disorder condition was "'aggravated to a degree beyond the natural progression of the disease by the service-connected vestibular neuropathy,'" her reasoning in refuting the aggravation component of the claim was actually one of causation.  Thus, there is no opinion, VA or otherwise, that refutes the VA examiner's May 2010 opinion that is supportive of the aggravation (italics added for emphasis) component of the Veteran's claim. 

In addition, at the close of the April 2012 VA examination, the VA psychiatrist indicated that for most individuals, depression could be pretty well-controlled with medication.  However, at the May 2010 examination, this same VA psychiatrist stated that because of his nausea and vomiting associated with the service-connected vestibular neuropathy, the Veteran was, at times, unable to stick with a regular psychiatric medication regimen.  In essence, the Veteran's service-connected vestibular neuropathy has aggravated his depression to the extent that it has prevented him from following a regular psychiatric medication regime that would, in the general population, help to control his depressive symptoms.  Thus, it logically follows that while depression in the general population could be well-controlled with psychiatric medication, the Veteran's service-connected vestibular neuropathy has produced symptoms, such as nausea and intractable vomiting, that has prevented him from following a regular psychiatric medication regime that could control his depression.  This is an independent basis for a determination of aggravation by the service-connected vestibular neuropathy.  Overall, as the evidence of record contains evidence against the causation component of the Veteran's secondary service connection claim and one that is supportive of the aggravation component of the claim, the Board finds that the evidence is in equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, the claim for a neuropsychiatric disorder, to include depression and post traumatic stress disorder PTSD, claimed as secondary to vestibular neuropathy is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a neuropsychiatric disorder, to include depression and PTSD), as aggravated by service-connected vestibular neuropathy, is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


